
	
		II
		111th CONGRESS
		2d Session
		S. 3009
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2010
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  recognition of and to commemorate the 1863 Invasion of Pennsylvania, the Battle
		  of Gettysburg, and President Abraham Lincoln’s Gettysburg Address.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the 1863 Gettysburg Campaign
			 Act.
		2.FindingsThe Congress finds that—
			(1)the 1863 invasion
			 of Pennsylvania and the resulting Battle of Gettysburg proved decisive in the
			 final outcome of the American Civil War;
			(2)President Abraham
			 Lincoln’s Gettysburg Address put the Civil War in perspective as a test of the
			 success of the American Revolution;
			(3)the Army Heritage
			 Center Foundation (in this Act referred to as the AHCF) works
			 with the United States Army to establish, sponsor, support, promote, and
			 maintain the United States Army Heritage and Education Center (in this Act
			 referred to as the AHEC) at Carlisle, Pennsylvania;
			(4)the AHEC is the
			 Army’s premier center for the study of the role of the individual soldier in
			 support of the Nation, and its Civil War photograph and manuscript collection
			 is considered one of the finest in the Nation;
			(5)the AHEC seeks to
			 honor the service and sacrifice of soldiers and their families, preserve the
			 memories of their service by gathering and preserving artifact and manuscript
			 collections, and educate the public through a world class archives, museum
			 displays, and engaging educational programs;
			(6)the goal of the
			 AHEC is to promote an appreciation of the sacrifices that generations of
			 American soldiers and their families have made to safeguard the freedoms of the
			 Nation;
			(7)the AHCF will,
			 through donated support, fund and construct the public components of the AHEC,
			 the Visitor and Education Center and the Army Heritage Museum, and once
			 construction is complete, focus on providing margin of excellence
			 support to meet the needs of educational programs and other activities
			 at the AHEC where Federal funds are unavailable;
			(8)the Gettysburg
			 Foundation is dedicated to supporting Gettysburg National Military Park, part
			 of the National Park Service, by—
				(A)operating the new
			 Museum and Visitor Center for the park;
				(B)funding the
			 preservation and rehabilitation of the park's resources;
				(C)preserving and
			 displaying the Cyclorama painting; and
				(D)providing
			 visitors with an understanding of the significance of the Battle of Gettysburg
			 within the context of the causes and consequences of the American Civil
			 War;
				(9)the AHCF and the
			 Gettysburg Foundation—
				(A)are
			 nongovernmental, member-based, and publicly supported non-profit organizations
			 that are dependent on funds from members, donations, and grants for support;
			 and
				(B)use such support
			 to help create and sustain the Gettysburg National Military Park and the Army
			 Heritage and Education Center;
				(10)the Gettysburg
			 Foundation is recognized as the official partner of Gettysburg National
			 Military Park; and
			(11)the AHCF is
			 recognized by the Secretary of the Army as the lead agency supporting the
			 development of the AHEC.
			3.Coin
			 specifications
			(a)DenominationsIn
			 recognition and commemoration of the 1863 Invasion of Pennsylvania, the
			 decisive Battle of Gettysburg, and President Lincoln’s Gettysburg Address, and
			 notwithstanding any other provision of law, the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall mint
			 and issue the following coins:
				(1)$5 Gold
			 coinsNot more than 75,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter
			 of 0.850 inches; and
					(C)contain 90
			 percent gold and 10 percent alloy.
					(2)$1 Silver
			 coinsNot more than 350,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter
			 of 1.500 inches; and
					(C)contain 90
			 percent silver and 10 percent copper.
					(3)Half dollar
			 clad coinsNot more than 100,000 half dollar coins, which
			 shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter
			 of 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins, contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the history and memory of the Battle of Gettysburg and President
			 Lincoln’s Gettysburg Address.
				(2)Designations
			 and inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2013; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)contain motifs
			 that specifically commemorate the Invasion of Pennsylvania, the Battle of
			 Gettysburg, and President Lincoln’s Gettysburg Address;
				(2)be selected by
			 the Secretary, after consultation with the Secretary of the Army and the
			 Secretary of the Interior, the AHCF and the Gettysburg Foundation, and the
			 Commission of Fine Arts; and
				(3)be reviewed by
			 the Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilitiesFor each of the 3 coins minted under this Act, at
			 least 1 facility of the United States Mint shall be used to strike proof
			 quality coins, while at least 1 other such facility shall be used to strike the
			 uncirculated quality coins.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2013.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins minted under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins minted
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A surcharge of
			 $35 per coin for the $5 coin.
				(2)A surcharge of
			 $10 per coin for the $1 coin.
				(3)A surcharge of $5
			 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins minted under this Act shall be promptly
			 paid by the Secretary in the ratio of two-thirds to the Gettysburg Foundation
			 and one-third to the AHCF, to help finance their respective programs.
			(c)AuditsThe
			 Gettysburg Foundation and the AHCF shall be subject to the audit requirements
			 of section 5134(f)(2) of title 31, United States Code, with regard to the
			 amounts received under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of enactment of this Act). The Secretary may
			 issue guidance to carry out this subsection.
			
